DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jinggao Li and Nathaniel Perkins on Aug. 3, 2022.

The specification amendment is attached.  This is an amendment to the amended specification filed July 26, 2022.  The attachments include a marked up version of the amended specification and a clean copy of the specification.

The amendment to the claims in the application are discussed below.

15. A method of preparation of an active optical fiber, comprising: processing Yb: YAG crystals with a doping concentration of 10at% into 
polishing surfaces of the 
inserting the a clean and dried quartz sleeve to make a prefabricated rod; 
fixing the prefabricated rod on a laser drawing furnace [[by]]with an aluminum fixture for wire drawings, thus yielding a drawn fiber; 
introducing the drawn fiber to pass through a magnetic field in an uncoated state, wherein two magnetic poles of the magnetic field are vertically placed on both sides of the drawn fiber, and the drawn fiber coincides with the central axis of the two magnetic poles; 
turning on a carbon dioxide laser at the same time as the step of [[the]] introducing the drawn fiber; and
focusing a laser beam of the carbon dioxide laser on the drawn fiber such that the drawn fiber is recrystallized to obtain the active optical fiber comprising a fiber core with a diameter [[of 5~100]]ranging from 5-100 μm and a cladding layer with a diameter [[of 120~800]]ranging from 120-800 μm, wherein the laser beam is focused and shaped into spots acting around the drawn fiber so that the drawn fiber is heated evenly and the fiber core is at the center of the cladding.
16. The method of preparation of an active optical fiber according to claim 15, wherein the magnetic field is [[a]]an alternating magnetic field.
17.  The method of preparation of an active optical fiber according to claim 16, wherein a strength of the magnetic field is greater than 0T and up to 5T.
18.  The method of preparation of an active optical fiber according to claim 17, wherein the laser has a power greater than 0W and up to 5W.
19.  The method of preparation of an active optical fiber according to claim 18, wherein a laser beam spot is a ring or circular, and a diameter of the laser beam spot is [[0.1~5]]0.1-5 mm.

Claims 20-27 are canceled.

28.  The method of preparation of an active optical fiber according to claim 18, wherein the magnetic field has an intensity of 0.2T; the carbon dioxide laser has a laser processing power of 1.5W; the laser beam has a spot diameter of 200 μm; the active optical fiber has a core diameter [[15~20]]ranging from 15-20 μm and a diameter of the cladding [[130~200]]ranging from 130-200 μm; and the core has a crystal size ranging from 30-50 nm .
29.  The method of preparation of an active optical fiber according to claim 18, wherein the magnetic field has an intensity of 0.1T, the carbon dioxide laser has a laser processing power of 2W; the laser beam has a spot diameter of 200 μm; the active optical fiber has a core diameter ranging from 6-12 μm and a diameter of the cladding ranging from 120-150 μm; and the core has a crystal size [[40~60]]ranging from 40-60 nm.
30.  The method of preparation of an active optical fiber according to claim 18, wherein the magnetic field has an intensity of 0.5T, the carbon dioxide laser has a laser processing power of 3W; the laser beam has a spot diameter of 500 μm; the active optical fiber has a core diameter ranging from 20- 40 μm and a diameter of the cladding ranging from 200-400 μm; and the core has a crystal size ranging from 50-80 nm.
31. The method of preparation of an active optical fiber according to claim 18, wherein of 3T, the carbon dioxide laser has a laser processing power of 4W; the laser beam has a spot diameter of 600 μm; the active optical fiber has a core diameter ranging from 20-40 μm and a diameter of the cladding ranging from 200-400 μm; and the core has a crystal size ranging from 50-80 nm.
32.  The method of preparation of an active optical fiber according to claim 18, wherein of 0.1T, the carbon dioxide laser has a laser processing power of 0.3W; the laser beam has a spot diameter of 150 μm; the active optical fiber has a core diameter ranging from 6-12 μm and a diameter of the cladding ranging from 120-150 μm, and the core has a crystal size [[40~60]]ranging from 40-60 nm.
Specification
The amendment to the specification filed July 26, 2022 has been entered.  The amendment to the specification and the attached Examiner’s amendment to the specification are sufficient for the Examiner to withdraw the objection to the specification.
Claim Rejections - 35 USC § 112
The amendment to the claims filed July 26, 2022 and the Examiner’s amendment (see above) are sufficient for the Examiner to withdraw the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph.
Allowable Subject Matter
Claims 15-19 and 28-32 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the method of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dragic et al., “YAG-derived fiber for high-power narrow-linewidth fiber lasers”, Proc. of SPIE Vol. 8237, pgs. 82371E-1 to E-9, 2012.
Zheng et al., “Preparation and characterizations of Yb:YAG-derived silica fibers drawn by on-line feeding molten core approach”, Ceramics International 43 (2017) 5837–5841, Jan. 25, 2017.
Dragic et al. discloses Yb:YAG derived silica fibers and preparation methods to form a prefabricated rod and drawing of the prefabricated rod.  Zheng et al. discloses Yb:YAG doping concentration of 10 at% for Yb:YAG derived fibers.  The references fail to disclose the steps of claim 15 including a laser drawing furnace, fixing the prefabricated rod on a laser drawing furnace by an aluminum fixture for wire drawing and the steps of introducing through a magnetic field in an uncoated state, turning on a carbon dioxide laser at the same time as the step of introducing, and the claimed step of focusing a laser beam of the carbon dioxide laser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741